DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.  The applicants are arguing concerning the mold features of Soubjaki, and made arguments of the term of projection and further the applicants further argued about the teachings of the Attar reference. 
The arguments appear to focus upon the shapes of the protruded portions of Attar. Wherein, the features are noted of the protrusion taught by Soubjaki that extends from the respective mold, the additional Attar reference teaching of different shapes that can be occur regarding the shaping surfaces of the projection.  The Attar reference teaches of projections that can be located upon the surfaces with various different shapes of the associated.  The claimed projection is noted, including the argument concerning the width of the being tapered, however, the claimed structure as currently seen includes viewing of the width at the ends, and further the prisms of the of Attar while argued as square shape are seen as ‘elongated’ for those that are rectangular in shape, see Fig. 1.  
The dimensions of the claimed projection are directed to the formation of the desired shaped product and wherein the arguments of the teaching of Soubjaki regarding the spine and forming of the interconnect is noted, however, these are directed only to a shaped product specifically for Soubjaki and does not take into consideration of modification for forming differently desired shaped products as the argument concerning the changing of the projection of Soubjaki would remove the rigidity of the formed product.  However, this is directed to properties of the formed product and formed product is based upon the desired features of formed product in Soubjaki, and does not preclude from other desired properties to be formed upon the shaped product from the combination of the references.
In regards to the projection along the axis to an end surface, this is a newly added feature to the claimed invention, and in this regards, this is a change of the shape of the projection along the mold portion structure, see in Attar, the different lengths of the projections are taught and as seen along the extended length of the projection in Soubjaki.  It would have been obvious for one skilled in the art to modify modified Soubjaki reference as a change in shape of the projection that includes to an end surface to an end surface.  Here, the end surface having a broad interpretation that includes the ends of the mold portions as seen in Attar and from the base to the top as seen in Soubjaki. 

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soubjaki (US 2010/0289180) in view of Attar (US 7179406).
In regards to claim 1, the Soubjaki references teaches of a mold (see Figs. 3 and 4) comprising: 
a first mold portion (200); 
a second mold portion (248) secured against the first mold portion along a draw axis to form at least one mold cavity (see Fig. 4, wherein a throttle cone 14 is formed), the second mold portion including an internal surface oriented at an oblique angle relative to the draw axis (see features including fustroconical shaped projection 232, see [0039, 0040]; 
and a projection (see frustroconically shaped protrusion 232) extending from the internal surface along a projection axis, the projection forming an elongated profile including a first end, and a second end.  (see [0040], Fig. 4, see core with mold features that would form spine 142 and disk portion 94, the projection and the further shapes upon the molds pertain to the molding surface features that shapes the molded product formed by the mold cavity of the joined mold portions).
Soubjaki does not clearly teach of the pair of side surfaces extending between the first and second end, and further regarding the projection to extend from the internal surface to an end surface.
Attar teaches of a method and apparatus for molding, wherein, the mold includes the teaching of a surface along with plural projections (see 16) with teachings of tapering, these can be the side surfaces that extend from the internal surface along the projection axis, see element 18 in Fig. 1.  Wherein, the features of Attar of a molded includes projections that includes side surfaces that can be formed upon the projection, seen as additional shaping features located upon the projection, which affects the desired shape of the molded product.  Further regarding, the projection to extending to an end surface, it is seen in Attar of the various projections with different sizes and shapes including a rectangular profile along the axis.  Here, it is a change in shape of the projection along the mold portions including an elongated shape to an end surface of the mold, see MPEP 2144.04 (IV)(B). 
Here, it would have been obvious for one of ordinary skill in the art to modify the molding surfaces of Soubjaki with the additional shaping to the projection as taught by Attar in forming the desired shape of the formed product as this is a change in shape of the projection.


In regards to claim 2, wherein the side surfaces are tapered such that a width of the projection proximate the first end is larger than a width of the projection proximate the second end.  
	Regarding the side surfaces tapering, it is noted that the Attar reference teaches of projections with tapering along the width.  It would have been obvious for one of ordinary skill in the art to modify the projection of Soubjaki in view of Attar as this is a change of the shape along the desired mold features in shaping the desired formed product, particularly regarding changes in shape, see MPEP 2144.04 (IV) (B), as this is a change in the shape of the molding surfaces of the apparatus structure, the molding surfaces providing shaping that will affect the formed product from the molding.

In regards to claim 4-6, the claims direct to the features of the projection orientation and/or the internal surface extending to an orientation.  These particular features are noted, however, this is viewed as a change in shape regarding the respective mold features.  Here, it would have been obvious for one of ordinary skill in the art to modify the orientations of the projections and the internal surfaces of Soubjaki in view of Attar with a change in shape regarding the orientation of the mold features as it would affect the desired shape of the formed product produced by the mold.

In regards to claim 10, wherein the projection has a profile with generally rounded edges.  It would have been obvious for one of ordinary skill in the art to modify the projection of Soubjaki in view of Attar as a change in size/shape of the projection, particularly in forming the desired shape of the product.

Claim(s) 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soubjaki in view of Attar as applied to claims 1 and 2 above, and further in view of Wiedner (US 3202033).
In regards to claim 3 (dependent upon claim 2), wherein the width of the projection proximate the second end is configured to be narrower than a width of a threaded fastener.  
It is noted that the shape/size of the formed product in relation to the threaded fastener is noted and while the Soubjaki and Attar references do not specifically state of this feature, it is known in the art of forming molded products to account for threaded fasteners.
In this case, as seen in Weidner regarding molded products, the projection (see core pin 23’) wherein the formed guide hole that would allow for a screw 10, see the formed washer 14, the washer formed via molding, see Figs. 17 and 18.  The formed hole 16a-1 and 16a-5, wherein the hole can be cylindrical or slightly tapered, whichever is preferred, to provide frictional grip, see Col. 7, lines 6-16.  The formation of the mold features in regards to the structure of the mold that allows for accommodating the threaded fasteners particularly with tapered regions (wherein one end is narrower) as it allows for gripping with the threaded fastener.
It would have been obvious for one of ordinary skill in the art to modify the mold features of Soubjouki in view of Attar with the mold features that accommodate for threaded fasteners as taught by Wiedner including a tapered region as it allows for gripping with threaded fasteners with the formed molded product.

In regards to claim 7 (dependent upon claim 1), further comprising a lip positioned between the internal surface and at least a portion of the projection.  In regards to the lip formed, this particular feature is a change in shape of the internal surface and the projection, further as seen in the formed product as taught by Weidner, see the teaching regarding the combination as set forth in claim 3 above, see such as Fig. 20, wherein the sealing member 16 that includes a lip portion that is wider and accommodates the screw 10, see shoulder 10d’ compared to the shank 10b’, see Fig. 19.

In regards to claim 8 (dependent upon claim 7), wherein a portion of the lip is wider than a width of the projection proximate the first end.  See teaching of the portion wider having similar function as taught by Weidner as set forth in claim 3 above.

In regards to claim 9 (dependent upon claim 8), wherein the lip includes a circular portion with a diameter configured to be wider than a width of a threaded fastener.  Regarding the diameter change of the features, this is seen as a change in shape/size regarding the lip in relation to the threaded fastener.  Further, see teaching of Weidner, in accommodating a threaded fastener, see Fig. 20, see in teaching of claim 3 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744